GATES, P. J.
This is an appeal from an order overruling defendants3 demurrer to the complaint.
The complaint alleges the corporate capacity of plaintiff; that William Kayser was elected and qualified as city treasurer; the furnishing and approval of his official bond with one Hoffman and Kayser, Jr., as sureties, which bond is set forth in full; that on April 10, 1924, the American State Bank of Parkston became insolvent and was taken possession of by the superintendent of banks; that said treasurer then had city funds on deposit in said bank amounting to $11,414.50; that upon retiring from office the treasurer accounted to the city for all money except the above deposit — and further alleges demand and refusal.
The questions raised in this appeal are all disposed of by the opinion in Edgerton Ind. Con. School Dist. v. Volz, 50 S. D. 107, 208 N. W. 576. For the reasons therein stated, the order appealed from in this case is reversed.
MISER, Circuit Judge, sitting in lieu of SHERWOOD, J.